Citation Nr: 0637816	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-16 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected tinnitus.  

2.  Entitlement to a compensable evaluation for the service-
connected bilateral hearing loss prior to July 10, 2006 and 
an evaluation in excess of 10 percent beginning on July 10, 
2006.  

3.  Entitlement to an earlier effective date for the 
assignment of a 10 percent for the service-connected 
bilateral hearing loss prior to July 10, 2006.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision issued 
by the RO.  

The Board remanded the appeal back to the RO in December 2005 
for further development of the record.  

In July 2006, the RO increased the evaluation for the 
service-connected bilateral hearing loss to 10 percent.  

Since the increase during the appeal did not constitute a 
full grant of the benefit sought, the veteran's claim for an 
increased evaluation for the bilateral hearing loss remains 
on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).  
Further action on this matter will be stayed for reasons 
discussed hereinbelow.  

The Board is aware that the veteran filed a Notice of 
Disagreement with the effective date of the increased 
evaluation for the service-connected bilateral hearing loss 
in November 2006.  

That matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



FINDING OF FACT

The service-connected tinnitus is already assigned a 10 
percent rating in accordance with the provisions of 
Diagnostic Code (DC) 6260.  



CONCLUSION OF LAW

The claim for an assignment of an evaluation in excess of 
10 percent rating for the service-connected tinnitus must be 
denied by operation of law.  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. §4.87, DC 6260 (2005); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties and Applicable Regulations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a January 2006 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed November 2003 rating decision.  However, the RO 
readjudicated the appeal in a Supplemental Statement of the 
Case and Rating Decision in July 2006.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed November 2003 rating 
decision, in which service connection for his tinnitus and 
bilateral hearing loss was granted.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  


II.  Tinnitus

Tinnitus is evaluated under 38 C.F.R. § 4.87, DC 6260, which 
was revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, 
note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10-percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  

The Court held that pre-1999 and pre-June 23, 2003, versions 
of DC 6260 required that VA assign separate 10-percent 
ratings for "bilateral" tinnitus where it was perceived as 
affecting both ears.  

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
DC 6260.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit cited to the significance of VA's 
interpretation of its own regulations and concluded that the 
Court erred in not deferring to that interpretation, which in 
this case would limit the rating of tinnitus to a single 
evaluation regardless of whether the disability was 
unilateral or bilateral in nature.  The Federal Circuit 
similarly noted that there was no language in the applicable 
diagnostic criteria clearly indicating that dual evaluations 
were required.  Id.  

For these reasons, the Board finds that the arguments of the 
veteran are without legal merit, and the claim for an initial 
evaluation in excess of 10 percent for the service-connected 
tinnitus must be denied in this case.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).  



ORDER

The claim for an initial evaluation in excess of 10 percent 
for the service-connected tinnitus is denied.  



REMAND

A September 2003 VA audiology examination report indicates 
that the veteran's claims file was reviewed. The veteran 
reported difficulty listening in groups and background noise.  
He admitted having some occupational noise exposure; but 
denied any recreational noise exposure.  

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
15
45
50
LEFT

15
40
65
60

The average pure tone threshold, in decibels was 31 for the 
right ear and 45 for the left ear.  His speech recognition 
ability was 92 percent correct in the right ear and 92 
percent correct in the left ear.  The diagnosis was that of 
mild to moderate high frequency hearing loss, bilaterally, 
and constant tinnitus.  The examiner stated that the hearing 
loss and tinnitus were as least as likely as not related to 
the veteran's military noise exposure.  

In a November 2003 rating decision, the RO granted service 
connection for the bilateral hearing loss and assigned a 
noncompensable evaluation effective on February 14, 2003, the 
date of claim.  

In January 2004, the veteran filed a statement requesting a 
compensable evaluation for the service-connected bilateral 
hearing loss.  

The July 2006 VA audiology examination indicates that the 
veteran's claims file was reviewed. The examiner noted that 
the veteran's bilateral hearing loss was related to his 
military noise exposure.  The veteran reported having a 
constant tinnitus that varied in intensity and interfered 
with his sleep.  

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
30
50
55
LEFT

15
50
60
50

The average pure tone threshold, in decibels was 39 for the 
right ear and 44 for the left ear.  His speech recognition 
ability was 68 percent correct in the right ear and 76 
percent correct in the left ear.  The diagnosis was that of 
mild high frequency hearing loss in the right ear and 
moderate high frequency hearing loss in the left ear.  

In July 2006, the RO increased the evaluation for the 
veteran's bilateral hearing loss to 10 percent effective July 
10, 2006 in accordance with the criteria set forth in the 
Schedule for Rating Disabilities.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The Board notes that the veteran has submitted private 
audiological records which he suggests shows that his 
service-connected bilateral hearing loss should be evaluated 
at a compensable level going back to the date of the original 
claim.  

As the veteran expressly disagreed with the date assigned for 
the 10 percent rating for the service-connected hearing 
disability, the Board is required to remand that issue to the 
RO for issuance of a Statement of the Case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Given that this matter and the claim for increase are closely 
linked, the Board must defer further action with respect to 
the latter pending completion of the development discussed 
hereinbelow.  

Accordingly, the remaining issues are REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to issue a SOC concerning the claim for 
an earlier effective date for the 
assignment of a 10 percent rating for the 
service-connected bilateral hearing loss.  

If, and only if, the veteran completes 
his appeal by filing a timely Substantive 
Appeal on the aforementioned issue should 
that portion of the appeal be returned to 
the Board.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 202 (2006).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


